IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William and Billie Jo Lake,                   :
                         Appellants           :
                                              :
              v.                              :
                                              :
Warrington Township Zoning                    :
Hearing Board                                 :
                                              :
              v.                              :
                                              :
Warrington Township and                       :    No. 896 C.D. 2017
Pennex Aluminum Company LLC                   :    Submitted: October 20, 2017


BEFORE:       HONORABLE ROBERT SIMPSON, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                        FILED: January 11, 2018

              William and Billie Jo Lake (collectively, the Lakes) appeal from the York
County Common Pleas Court’s (trial court) June 8, 2017 order affirming the
Warrington Township Zoning Hearing Board’s (ZHB) decision granting Pennex
Aluminum Company LLC’s (Pennex) special exception/variance application
(Application) for an access drive to its property located at 110 Community Street, in
Warrington Township (Township), York County, Pennsylvania (Property). There are
two issues before this Court: (1) whether the ZHB erred by applying dimensional rather
than use variance criteria; and (2) whether the ZHB erred by concluding that Pennex
met the criteria for obtaining a variance.1 Upon review, we affirm.
       1
        The Lakes’ Statement of Questions Involved includes four issues: (1) whether the ZHB erred
by applying dimensional rather than use variance criteria; (2) whether the ZHB erred by concluding
               Pennex is an aluminum extrusion manufacturing and smelting company
whose headquarters have been located at 50 Community Street, Wellsville Borough,
Pennsylvania (Headquarters) for more than 30 years. Due to the Headquarters’ space
constraints, Pennex was faced with having to expand or move out of the Borough. The
Property adjoins the Headquarters, and consists of approximately 2.03 acres located in
the Township’s Village Commercial (VC) Zone,2 upon which sits a vacant, single-
family dwelling.3       The Property has approximately 150 feet of frontage along
Community Street. On November 9, 2010, Pennex entered into a sales agreement to
purchase the Property, which was then in a residential zoning district,4 with the
intention of demolishing the dwelling, consolidating its Headquarters and the Property




that Pennex’s hardship was not self-created; (3) whether the ZHB erred by concluding that the only
hardship necessary was the Property’s unique physical characteristic; and, (4) whether the ZHB
abused its power or arbitrarily determined that the variance would not detrimentally affect the area’s
safety or substantially and/or permanently impair the Lakes’ use and/or development of their property.
See Lakes’ Br. at 5. Because the second, third and fourth issues relate to whether the ZHB erred by
concluding that Pennex met the criteria for obtaining a variance, we have combined those issues
accordingly.
        2
          Section 307(a) of the Zoning Ordinance states:

               This Zone is intended to provide for the Township’s commercial and
               industrial land use needs. Given the rural character of the Township,
               this Zone only provides for (as permitted uses) limited commercial
               and/or industrial uses that relate to the local retail, service and
               employment needs of the Township. . . . Areas within this Zone have
               been deliberately located close to the Township’s planned residential
               growth areas to minimize vehicular traffic congestion and conserve
               energy. This strategy also helps to preserve the outlying pastoral
               character of the Township.
Zoning Ordinance § 307(a).
       3
          Despite the Property’s and Headquarters’ adjoining lots, the Property is located in the
Township, while the Headquarters is located in Wellsville Borough.
       4
         In March 2012, the Township’s Board of Supervisors amended the Township’s zoning map,
thereby changing the Property’s zoning from residential to VC.


                                                  2
into a single lot (Combined Property) with an access drive, and using the resulting lot
for tractor-trailer parking and storage.5
               On September 8, 2016, Pennex filed an application with the ZHB, wherein
it sought a two-year extension of the six-month timeframe set forth in Section 603(a)
of the Township’s Zoning Ordinance to obtain a zoning permit, secure a use certificate
or file a subdivision and land development (SALDO) plan, and requested dimensional
variances from Sections 410(c)(3) and 410(c)(4) of the Zoning Ordinance for the
proposed access drive to be aligned with Carroll Street at an existing intersection. See
Reproduced Record (R.R.) at 12a-21a. Because the proposed access drive’s alignment
with the Carroll Street intersection had to be located on the Property’s common lot line
with the adjoining Wellsville Fire Company property (Fire Company Property), and
the edge of the proposed access drive would encroach on a small portion of the Fire
Company’s parking lot, Pennex and the Fire Company recorded a Deed of Easements.
See R.R. at 20a, 35a-43a.
               At the Township Planning Commission’s September 1, 2016 meeting,
Billie Jo Lake (Ms. Lake) questioned why Pennex’s proposed access drive is not an
industrial use, and expressed her concerns about traffic signage, trailer storage and
noise. The Planning Commission unanimously agreed to recommend that the ZHB
approve Pennex’s September 8, 2016 application.
               On October 19, 2016, Pennex filed the Application, which amended its
September 8, 2016 application to include a special exception under Section 410(b) of
the Zoning Ordinance in case the Township considers the Headquarters’ existing
Community Street access an access drive to the Property and, thus, the proposed access



       5
         The proposed tractor-trailer parking and storage lot is a permitted accessory use to Pennex’s
operations at its Headquarters. See Reproduced Record at 72a.


                                                  3
drive would be a second access drive along the Property’s Community Street frontage.6
See R.R. at 30a.
              The ZHB held a hearing on November 15, 2016, at which professional
engineer Chad Peters (Peters) testified in support of the Application, and the Lakes
opposed the Application. See R.R. at 59a-118a. On December 8, 2016, the ZHB
granted the Application, thereby approving the special exception “for the construction
of more than one [] access drive per lot or parcel conditioned on the approval of a
reverse subdivision plan[;]” authorizing the dimensional variances to align the
proposed access drive with the Carroll Street intersection; and extending the permitting
and SALDO time period from six months to one year. ZHB Dec. at 8; R.R. at 10a. On
December 29, 2016, the Lakes appealed to the trial court.7 Without taking additional
evidence, the trial court affirmed the ZHB’s decision on June 8, 2017. The Lakes
appealed to this Court.8
              Initially, Section 203 of the Zoning Ordinance defines “access drive” as
“[a] private drive, other than a driveway to a single residence, which provides for
vehicular access between a street and a parking area, loading area, drive-in service


       6
          Section 410(b) of the Zoning Ordinance provides: “The number of access drives may not
exceed one (1) per lot or parcel on any one (1) street frontage. The [ZHB] may grant permission by
special exception for additional access drives where required to meet exceptional circumstances and
where frontage of unusual length exists.” Zoning Ordinance § 410(b).
        7
          Pennex and the Township intervened, and the Township adopted Pennex’s brief.
        8
                When no additional evidence is taken following the determination of a
                [ZHB], this Court’s scope of review is limited to determining whether
                the [ZHB] committed an error of law or a manifest abuse of discretion
                in rendering its decision. An abuse of discretion occurs when the
                findings are not supported by substantial evidence in the record.
                Substantial evidence is such relevant evidence as a reasonable mind
                might accept as adequate to support a conclusion.
JoJo Oil Co., Inc. v. Dingman Twp. Zoning Hearing Bd., 77 A.3d 679, 685 n.6 (Pa. Cmwlth. 2013).
       Because the Lakes do not challenge the ZHB’s approval of Pennex’s special exception or
deadline extension, their appeal is limited solely to the ZHB’s dimensional variance approval.
       On September 25, 2017, the Township joined in Pennex’s appeal brief.
                                                4
window or other facility within a land development.” Zoning Ordinance § 203. Section
410(c) of the Zoning Ordinance specifies that “[a]ccess drives shall have the following
characteristics”:

                    1. The vertical and horizontal alignments of access
                    drives shall conform to the specifications for minor
                    streets as stated in Sections 505(j) and 505(k)
                    respectively of the Township [SALDO].
                    2. The intersection of an access drive with a street or
                    with another access drive shall conform to the
                    specifications for collector streets as set forth in
                    Sections 507(a), (b), (c), (f) and (g) of the Township
                    [SALDO].
                    3. At its intersection with a street, no part of any
                    access drive shall be nearer than fifty (50) feet to
                    the intersection of any two (2) street right-of-way
                    lines.
                    4. An access drive shall not cross a street right-of-
                    way line within five (5) feet of a fire hydrant; within
                    twenty-five (25) feet of another access drive on the
                    same property; or within three (3) feet of a property
                    line. However, in cases where access from an arterial
                    or collector street may be necessary for several
                    adjoining lots, [the] Township may require that such
                    lots be served by one (1) or more combined access
                    drives in order to limit possible traffic hazards on
                    such streets.
                    5. The slope of an access drive, other than as
                    regulated by Subsection 2. above, shall not exceed
                    twelve and one-half percent (12.5%).
                    6. All access drives in curbed areas shall have a
                    recessed curb at the access drive entrance.

Zoning Ordinance § 410(c) (emphasis added); R.R. at 205a. Thus, Section 410(c) of
the Zoning Ordinance prohibits access drives from the Headquarters and the Property
from being located within 50 feet of the intersection of Carroll and Community Streets
and within three feet of the property lines.
                                               5
             “A property owner seeking a variance must demonstrate both unnecessary
hardship if the variance is denied and that the proposed variance is not contrary to the
public interest.” Goldstein v. Zoning Hearing Bd. of Twp. of Lower Merion, 19 A.3d
565, 569 (Pa. Cmwlth. 2011). Section 603(c) of the Zoning Ordinance provides that,
in order to obtain a variance from Section 410(c) of the Zoning Ordinance, Pennex
must establish the following:

             Where there is unnecessary hardship, the [ZHB] may grant a
             variance in the application of the provisions of this [Zoning]
             Ordinance provided that the following findings are made
             where relevant in a given case:
             1. There are unique physical circumstances or conditions,
             including:
                 a) irregularity, narrowness, or shallowness of lot size
                 or shape
                 b) exceptional topographical or other physical
                 conditions peculiar to the particular property, and
                 that the unnecessary hardship is due to such
                 conditions and not the circumstances or conditions
                 generally created by the provisions of the Zoning
                 Ordinance in the neighborhood or zone in which the
                 property is located.
             2. Because of such physical circumstances or conditions,
             there is no possibility that the property can be developed in
             strict conformity with the provisions of the Zoning
             Ordinance and that the authorization of a variance is
             therefore necessary to enable the reasonable use of the
             property.
             3. The unnecessary hardship has not been created by the
             appellant.
             4. The variance, if authorized, will not alter the essential
             character of the neighborhood or zone in which the property
             is located, nor substantially or permanently impair the
             appropriate use or development of adjacent property, nor be
             detrimental to the public welfare.


                                           6
             5. The variance, if authorized, will represent the minimum
             variance that will afford relief and will represent the least
             modification possible of the regulation in issue.

Zoning Ordinance § 603(c); R.R. at 231a. “It is the function of the [ZHB] to determine
whether the evidence satisfies the criteria for granting a variance.” Marshall v. City of
Phila., 97 A.3d 323, 331 (Pa. 2014).
              The Lakes first argue that the ZHB erred by applying dimensional rather
than use variance criteria.    This Court notes that Pennex expressly applied for
dimensional variances from Sections 410(c) and (d) of the Zoning Ordinance. See R.R.
at 30a-31a, 74a. In Hertzberg v. Zoning Board of Adjustment of the City of Pittsburgh,
721 A.2d 43 (Pa. 1998), the Pennsylvania Supreme Court declared:

             When seeking a dimensional variance within a permitted use,
             the owner is asking only for a reasonable adjustment of the
             zoning regulations in order to utilize the property in a manner
             consistent with the applicable regulations. Thus, the grant of
             a dimensional variance is of lesser moment than the grant of
             a use variance, since the latter involves a proposal to use the
             property in a manner that is wholly outside the zoning
             regulation.

Id. at 47; see also Tidd v. Lower Saucon Twp. Zoning Hearing Bd., 118 A.3d 1 (Pa.
Cmwlth. 2015). Accordingly,

             in Hertzberg, our Supreme Court set forth a more relaxed
             standard for establishing unnecessary hardship for a
             dimensional variance, as opposed to a use variance.
             Under Hertzberg, courts may consider multiple factors in
             determining whether an applicant established unnecessary
             hardship for a dimensional variance. These factors include:
             ‘the economic detriment to the applicant if the variance was
             denied, the financial hardship created by any work necessary
             to bring the building into strict compliance with the zoning
             requirements and the characteristics of the surrounding
             neighborhood.’ Id. at 50 (emphasis added).




                                           7
Tidd, 118 A.3d at 8 (emphasis added). Notwithstanding that the Application was for
dimensional variances, “[t]he same criteria apply to use and dimensional variances.”
Id. at 8. Accordingly, “[a]n applicant must still present evidence as to each of the
conditions listed in the zoning ordinance, including unnecessary hardship.”            Id.
(citation omitted).
             Here, Pennex sought to place the proposed access drive closer than 50 feet
from the existing intersection, and within three feet of the Fire Company Property line
in order to align the access drive with the existing intersection, for the safety of its
employees and the traveling public. Section 102(h) of the Zoning Ordinance specifies,
inter alia, that “[t]he purpose of the [Zoning Ordinance] is to promote and protect the
harmonious development of the Township by facilitating . . . [t]he greater health, safety
and welfare of the citizens of the Township.” Zoning Ordinance § 102(h). Section 410
of the Zoning Code also expressly permits access drives. Because access drives are
not only consistent with but anticipated by the Zoning Ordinance, Pennex’s variance
requests represented a “reasonable adjustment” to the Zoning Ordinance and are not
“wholly outside” it. Hertzberg, 721 A.2d at 47. Accordingly, the ZHB did not err by
applying dimensional rather than use variance criteria.
             The Lakes also contend that the ZHB erred by concluding that Pennex met
the Zoning Ordinance’s variance criteria. The Lakes specifically assert that the ZHB
erred by concluding that the only hardship required was the Property’s unique physical
characteristic, that Pennex did not create it, and that the ZHB abused its power or
arbitrarily determined that the variances would not detrimentally affect the area’s safety
or impair the Lakes’ use or development of their property.
             At the November 15, 2016 ZHB hearing, Pennex’s counsel explained that
the current access drive for the Headquarters is located on Community Street just
southwest of Carroll Street within the Borough. See R.R. at 21a, 66a-67a. He
represented that, in order to strictly comply with Section 410(c) of the Zoning
                                            8
Ordinance, the Property’s access drive would have to be located approximately 50 feet
northeast of Carroll Street. See R.R. at 66a.
               Peters testified that tractor-trailers currently accessing the Headquarters
approach on Carroll Street, turn left onto Community Street, and then make an
immediate right-hand turn into the Headquarters’ lot. He reported that the “very tight
turn[s]” make the current Community Street-to-access drive transitions unsafe. R.R.
at 74a. Peters explained that providing for the 50-foot offset the Zoning Ordinance
required for the Property’s access drive could result in trucks encroaching onto
neighboring properties on the south side of Community Street in order to negotiate the
turn. Specifically:

               It would create a situation where they would have to make an
               extremely tight turn heading northwest onto Community and
               then make an equally tight turn, a left turn onto the [Property]
               into the actual lot. With a semi-trailer on a road the likes of
               Community Street[, it] is a very difficult movement to
               perform and do it safely. Meaning look out for pedestrians,
               other cars, and properties.

R.R. at 76a.
               Relative to the Zoning Ordinance’s specific unnecessary hardship criteria,
Peters testified that Pennex’s hardship is not financial or self-created. See Certified
Record Item 25, Notes of Testimony, November 15, 2016 (N.T.) at 20. He further
represented:

               [S]ome of the [Property’s] unique features are the fact that
               it’s one of the only immediate VC[-]zoned lots directly
               located across from an unextended street, as Carroll Street is.
               As well as it’s one of the only lots in the immediate VC[-
               ]zoned neighbor[hood] that adjoins an industrial
               development lot that is under the same ownership as the
               [Property].

R.R. at 72a-73a. He pronounced that aligning the Property’s access drive with Carroll
Street with four-way stop signs would offer a more practical and technically feasible

                                              9
design than the Zoning Ordinance permits, since it would pull some truck traffic from
residential streets, and allow them to “safely travel right through the intersection into
the facility.” R.R. at 75a; see also R.R. at 80a. Peters agreed, in his expert opinion,
that it is in the public’s interest for the access drive to be aligned with Carroll Street,
and that the variances are the minimum necessary to carry out the alignment. See R.R.
at 78a. Peters also expressed that the variances will not alter the neighborhood’s
essential character, or permanently or substantially impair the appropriate use or
development of adjacent properties.
              Pennex’s representative Harry Dillman (Dillman) explained that Pennex
intends to have employees continue to use the existing access drive to enter and exit
the Headquarters, while the tractor-trailers would enter and exit the Property by the
proposed access road. See R.R. at 82a-84a.
              Ms. Lake testified that Pennex’s purported hardship was self-created, in
that Pennex purchased a residential property knowing that its intended use would not
be permitted without the variances.9 See R.R. at 87a-89a. She asserted that the
Property is the only industrial use property in the Township. See R.R. at 89a-90a. Ms.
Lake contends she purchased her property in a residential district without the
expectation that an industrial use would be permitted to expand into the residential
neighborhood which infringes on her right to enjoy her property (i.e., what is now a
residence, will be converted to a tractor-trailer parking lot). See R.R. at 98a-99a.
              Ms. Lake declared that Pennex’s operational efficiencies, convenience
and continued success are not valid reasons to grant the variances. She further
recounted that Pennex’s representation here that safety necessitates the variances is
contrary to its claim for the past 20 years that tractor-trailers turning left from Carroll
Street onto Community Street created no additional safety issues. Ms. Lake asserted

       9
         After Pennex purchased the Property, the Township re-zoned the area, thereby placing the
Property in a VC zoning district. See R.R. at 89a.
                                               10
that requiring a four-way stop at the intersection would require tractor-trailers to use
their very noisy jake brakes in front of her home at all hours, and would not alleviate
the current situation where trucks are permitted to idle and park on Community Street,
thereby blocking traffic, including school busses. See R.R. at 92a-95a.
             William Lake (Mr. Lake) testified he and Ms. Lake purchased their
property with the understanding that Pennex’s Headquarters was located in the
Borough and, thus, could not encroach on their residential Township property. See
R.R. at 100a. He contended that the zoning change was essentially authorized to
expand Pennex, which has far outgrown itself. Further, he declared that Pennex has
basically installed a loading zone and parking lot in the Lakes’ front yard. Mr. Lake
claimed that the Borough installed large boulders to prohibit Pennex trucks from
driving in yards and over cars and tearing down bushes and telephone poles. He
recounted an incident in which a Pennex truck struck a telephone pole and blew a
transformer, which brought wires down and caused damage that nearly injured their
children. Mr. Lake maintained that granting the variances will further exacerbate rather
than alleviate safety issues.
             Based upon the evidence, the ZHB made the following relevant findings:

             A. FINDINGS OF FACT.
             ....
             31. The [ZHB] finds that [Peters’] testimony that the
             alignment of the access drive with Carroll Street provides for
             a safer transition for tractor[-]trailers entering and exiting the
             Combined Property and more acceptable turning movements
             is credible.
             32. [Peters] testified that there will be a stop bar for trucks
             exiting the Property, and a four (4) way controlled stop is
             being proposed and will be reviewed with the land
             development plan.



                                            11
33. [Dillman] . . . testified that all trucks will enter and exit
the new access drive once it is constructed.
34. The neighborhood in the Township in the vicinity of the
Property is residential, although zoned [VC].
35. The neighborhood in the Borough in the vicinity of the
Property is commercial/industrial.
....
37. Opposition to the Application was related to the prior re-
zoning of the Property, the proposed use of the Property, the
addition of an additional access drive, and existing safety
concerns.
38. The [ZHB] finds the majority of testimony to be
irrelevant to the Application.
....
B. CONCLUSIONS OF LAW.
....
4. [Pennex] presented evidence sufficient to meet the criteria
for dimensional variances from separation distance
requirements contained in Section 410(c)3 and 410(c)4 [of
the Zoning Ordinance] related to requirements that no part of
an access drive shall be nearer than 50’ to the intersection of
two (2) street right-of-way lines, and access drives shall not
cross a street right-of-way line within 3’ of a property line,
as those criteria set forth in Section 603 [of the Zoning
Ordinance] as follows:
    A. [Pennex] suffers an unnecessary hardship from
    which it requires relief in that if the access drive were
    constructed in the location permitted by the [Zoning]
    Ordinance, it would result in a less safe traffic
    pattern;
    B. The unnecessary hardship is due to unique
    physical circumstances or conditions, including the
    location of Carroll Street in relation to the Property,
    which results in a preferred alignment of the access
    drive with Carroll Street as opposed to being offset
    with Carroll Street;
                               12
                C. Because of physical circumstances or conditions,
                there is no possibility that the Property can be
                reasonably developed in conformity with the
                [Zoning] Ordinance. Given the location of Carroll
                Street, as it relates to the Property, construction of an
                access drive, in conformance with the [Zoning]
                Ordinance, would result in a less safe traffic pattern.
                Construction of the access drive in the proposed
                location is not only a preferred location from a traffic
                safety standpoint but should result in a decrease of
                existing traffic safety concerns and issues;
                D. The unnecessary hardship has not been created by
                [Pennex] but by the location of the Property as it
                relates to Carroll Street;
                E. The variances granted will not alter the essential
                character of the neighborhood or the zoning in which
                the Property is located, nor will substantially or
                permanently impair the use or development of
                adjacent property, nor be detrimental to the public
                welfare. To the contrary, granting the variances will
                result in a situation which will be better than the
                existing access to the [Headquarters] and is also
                better for neighboring property owners and the public
                welfare than strict compliance with the [Zoning]
                Ordinance; and
                F. The variances, if authorized, will represent the
                minimum variances that will afford relief. The
                variances requested are the minimum necessary to
                align the access drive with Carroll Street.

ZHB Dec. at 3-8; R.R. at 5a-10a. The trial court agreed.
            Importantly, the ZBA previously determined that Pennex’s proposed use
of the Combined Property is permitted under the Zoning Ordinance. The second
access drive for ingress and egress from the Property is also permitted by special
exception under the Zoning Ordinance. Thus, the sole issue is whether denying the
variances required to align the Combined Property’s second access drive to Carroll




                                           13
Street would result in unnecessary hardship and would be contrary to the public
interest. Goldstein, 19 A.3d at 569; see also Hertzberg.
             The record evidence established that for years, since the access drive to
the Headquarters has been in use, tractor-trailers have had to turn left from Carroll
Street onto Community Street and then right into the access drive. Without the
variances, Pennex would have to locate the access road 50 feet northeast of Carroll
Street on Community Street and at least 3 feet from the Property line, thereby requiring
its trucks to turn right from Carroll Street onto Community Street and then left into the
access drive – identical to the current path, only in the opposite direction. The turns
are necessitated by the unique circumstance that Carroll Street forms a “T” intersection
with Community Street, which Peters stated was unique to this VC tract. See R.R. at
72a-73a, 77a. The precise location where the Township years earlier designed and
constructed Carroll and Community Streets was clearly not within Pennex’s control.
             Notably, a significant portion of the Lakes’ brief and reply brief to this
Court argue against the Township’s prior re-zoning that authorized Pennex to expand
its Property use. The Lakes insist that there is no hardship because the expansion is
primarily for Pennex’s financial gain, and it is a safety hazard for their community due
to the number of tractor-trailers now driving through their neighborhood. However,
Pennex’s expansion nor the Township’s 2012 re-zoning are before this Court.
             This appeal is solely from the ZHB’s dimensional variance approval for
the proposed access drive.      The Lakes testified regarding damage sustained to
neighboring properties, and to date at least one potential disaster caused by tractor-
trailers negotiating such tight turns. Peters declared that eliminating the need for those
turns (in either direction) would make tractor-trailer traffic safer for the surrounding
neighborhood. If Pennex placed the proposed access drive over 50 feet from the
existing intersection, and three feet away from the Fire Company Property line, it
would not align with the existing intersection, and would, thus, be unsafe for its
                                           14
employees and the traveling public.       Because of the physical circumstances or
conditions, there is no possibility that the Property can be more reasonably developed
in conformity with the Zoning Ordinance, and with the public’s safety in mind.
Accordingly, the ZHB concluded that the Property’s unique physical characteristics
would work an unnecessary hardship on Pennex if the variance is denied, and that the
proposed variance is not contrary to the public interest. Goldstein, 19 A.3d at 569; see
also Hertzberg. We discern no error in this conclusion, as “the characteristics of the
neighborhood” is a factor that may be considered in determining unnecessary hardship.
Tidd, 118 A.3d at 8 (quoting Hertzberg, 721 A.2d at 50).
             “A ZHB’s interpretation of its own zoning ordinance is entitled to great
deference and weight.” Hafner v. Zoning Hearing Bd. of Allen Twp., 974 A.2d 1204,
1210 (Pa. Cmwlth. 2009). Further, “ordinances are to be construed expansively,
affording the landowner the broadest possible use and enjoyment of his land.” Tink-
Wig Mountain Lake Forest Prop. Owners Ass’n v. Lackawaxen Twp. Zoning Hearing
Bd., 986 A.2d 935, 941 (Pa. Cmwlth. 2009). Moreover,

             [t]his Court may not substitute its interpretation of the
             evidence for that of the ZHB. It is the ZHB’s function to
             weigh the evidence before it. The ZHB is the sole judge of
             the credibility of witnesses and the weight afforded their
             testimony. We must view the evidence in a light most
             favorable to the prevailing party, who must be given the
             benefit of all reasonable inferences arising from the
             evidence.

Tidd, 118 A.3d at 13 (citations omitted). Reviewing the evidence in this case in
Pennex’s favor, as we must, we hold that there was substantial evidence to support the
ZHB’s findings and conclusions that the variances should be granted.
             Based upon the foregoing, the trial court’s order is affirmed.

                                       ___________________________
                                       ANNE E. COVEY, Judge

                                          15
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William and Billie Jo Lake,              :
                         Appellants      :
                                         :
            v.                           :
                                         :
Warrington Township Zoning               :
Hearing Board                            :
                                         :
            v.                           :
                                         :
Warrington Township and                  :      No. 896 C.D. 2017
Pennex Aluminum Company LLC              :


                                      ORDER

            AND NOW, this 11th day of January, 2018, the York County Common
Pleas Court’s June 8, 2017 order is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge